Case 1:20-cr-00102-VEC Document 65 Filed 01/13/21
                                             USDCPage
                                                  SDNY1 of 2
                                             DOCUMENT
                                             ELECTRONICALLY FILED
                                             DOC #:
                                             DATE FILED: 01/13/2021



                               MEMO ENDORSED
               Case 1:20-cr-00102-VEC Document 65 Filed 01/13/21 Page 2 of 2

Application GRANTED.

Ms. Gutierrez's sentencing, currently scheduled for February 25, 2021, is hereby adjourned to Thursday,
August 26, 2021, at 11:00 A.M. Pre-sentencing submissions are due no later than Thursday, August 5,
2021.

The sentencing will be held in Courtroom 443 of the Thurgood Marshall United States Courthouse, located at
40 Foley Square, New York, New York 10007. Interested members of the public may attend by dialing
1-888-363-4749, using the access code 3121171 and the security code 0102. All of those accessing the
hearing are reminded that recording or rebroadcasting of the proceeding is prohibited by law.

It is further ordered that Ms. Gutierrez's bail conditions will continue through her sentencing.

SO ORDERED.



                            Date: January 13, 2021
HON. VALERIE CAPRONI
UNITED STATES DISTRICT JUDGE
